Title: Robert Walsh Jr. to James Madison, 16 November 1826
From: Walsh, Robert Jr.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                Novr. 16. 1826
                            
                        
                        I venture to solicit your attention to the Prospectus on the other leaf. My object is to mention that, in
                            case you should be at any time disposed to communicate any part of your rich store of facts and reflections to the Public,
                            whatever you may write will be received into the new Review with particular pride and satisfaction. The booksellers
                            ha<ve> induced me to become the editor of the work; & I undertake it chiefly, with a view to the
                            excitement of the able & well-stored minds of the Country. I avail myself of this opportunity to renew the homage
                            of my profound respect, & am, Dear Sir, faithly.your obt. servt.
                        
                            
                                Robert Walsh Jr.
                            
                        
                    